Case: 14-13564     Date Filed: 06/02/2015   Page: 1 of 2


                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                  No. 14-13564
                              Non-Argument Calendar
                            ________________________

                 D.C. Docket No. 5:14-cr-00011-MTT-CHW-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JOSE LOPEZ-CHAMU,
a.k.a. Jose Andres Lopez,
a.k.a. Toro,
a.k.a. Jose Andres Chamo,
a.k.a. Jose Andres Chamu,

                                                             Defendant-Appellant.

                            ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                                  (June 2, 2015)
              Case: 14-13564     Date Filed: 06/02/2015   Page: 2 of 2


Before MARTIN, ROSENBAUM and ANDERSON, Circuit Judges.



PER CURIAM:

      Jose E. Guzman, appointed counsel for Jose Lopez-Chamu in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Lopez-Chamu’s conviction and

sentence are AFFIRMED.




                                          2